DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s reply received on Aug. 04, 2021 has been entered. Applicant's amendments/remarks have been fully considered. Claims 1-8, 13 and 16 had been canceled.

Allowable Subject Matter
2.	Claims 9-12, 14 and 15 are allowed.
3.	The following is an examiner's statement of reasons for allowance.
Claims 9-12, 14 and 15 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…a voltage supply circuit to provide a specified input voltage at the ring oscillator; a temperature sensor; a voltage divider; two current sources; and a capacitor, wherein the voltage supply circuit is configured to adapt the specified input voltage as a function of an ambient temperature of the oscillator device, a further clock pulse generator to provide a further clock signal; wherein prior to the further clock pulse generator reaching a steady state, the oscillator device is configured to provide the clock signal of the ring oscillator, wherein the further clock signal includes a clock signal that has a frequency that corresponds at least approximately to a frequency of the ring oscillator, wherein the voltage supply circuit includes a cascaded source follower circuit, wherein an input of the cascaded source follower circuit is coupled to the temperature sensor, wherein the two current sources are connected to the cascaded source follower circuit, and wherein 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571)272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Richard Tan/
Primary Examiner, Art Unit 2849